Title: To Thomas Jefferson from Philip Spencer, Jr., and Joseph C. Field , 24 December 1803
From: Spencer, Philip, Jr., and Field, Joseph C.
To: Jefferson, Thomas


               
                  Sir
                     
                  Washington 24th. Decr. 1803
               
               Having made choice of New Orleans as the place of our future residence, And being desirous of appointments to Office in that City,—We have taken the liberty of submitting our names and pretensions to your consideration, and with that view enclose a certificate from the Gentlemen representing the State of New York in the Senate of the United States   The offices we more particularly sollicit are those of Surveyor of the Port, and Marshall of the District Court.—the former for the underwritten P. Spencer jr.—the latter for J. C. Field.
               With the highest consideration, We are Sir, Your most Obedt. Servants
               
                  Philip Spencer jr
                  Joseph C. Field
               
            